Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 13-26 are pending in Instant Application.
Claims 1-12 and 27-38 are withdrawn.
Claims 13-26 are rejected.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of provisional application filed 05/05/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/03/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Objections
Claims 14-26 are objected to because of the following informalities:  claims 14-26 all the claims are depend on claim 0 which is a error.  Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The language of claims 13-26  raises a question as to whether the claims are directed merely to an abstract idea that is not tied to a technological art, environment or machine which would result in a 
The applicant claims “context pipeline module”, “ontology manager module”, “context services module”, “an exemplar service module” “a learning service module”, “adaptive behavior service module”, “a training service module”, “a service discovery service module”, “a context based rules engine module”, “a batch context learning service module”, “virtual context provider modules” but does not define within the body of the claim the hardware in which the invention runs. Thus, absent recitation of the server or some other hardware, claims 13-26 are not limited to a tangible embodiment, instead being sufficiently broad to encompass software, per se.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/NORMIN ABEDIN/Primary Examiner, Art Unit 2449